Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Reasons for Allowance
The following is an Examiner’s statement for reasons for allowance. 
Claims 1-21 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, In re Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims 1, 8 and 15, describing outputting the median value of the input for the smallest size neighborhood if a median absolute difference value of each input for each size neighborhood exceeds a threshold and otherwise, outputting the original value of the input received by a input layer. Reference Demertzis et al. (“A Hybrid Network Anomaly and Intrusion Detection Approach Based on Evolving Spiking Neural Network Classification”, IC e-Democracy, 2013, pages: 12) teaches anomaly and intrusion detection based on spiking neural network classification, reference Chen et al. (“Adaptive impulse Detection Using Center-Weighted Median Filters”, IEEE SPL, 2001, pages: 3) teaches detection of impulses base don differences between the current pixel and the outputs of center-weighted median filters with varied weights, reference Paul (WO 2019125419) teaches adjusting synaptic weights with phase differential of a spiking neural network, and reference Fan et al. ( CN 105205114 A) teaches adaptive median filtering for image processing by setting filtering window of minimum and maximum sizes to obtain estimates. Combined teachings fail to expressly teach then above subject matter. Depended claims re allowed for the same reason.

Correspondence Information
Any inquiries concerning this communication or earlier communications from the examiner should be directed to LiWu Chang, who may be reached Monday through Thursday, between 10:00 a.m. and 6:00 p.m. EST. or via telephone at (571) 270-3809 or facsimile transmission (571) 270-4809, email li-wu.chang@uspto.gov. If you need to send an Official facsimile transmission, please send it to (571) 273-8300. If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor, Miranda Huang can be reached on (571) 270-7092. Hand-delivered responses should be delivered to the Receptionist @ Customer Service Window, the first floor on the south side of the Randolph Building 401 Dulany Street, Alexandria, VA 22313. 
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

/LI WU CHANG/Primary Examiner, Art Unit 2124